Judgment of the County Court of Nassau county, convicting the defendant of the crimes of robbery in the first degree, robbery in the second degree, grand larceny in the first degree and assault in the second degree, and order, reversed on the law and the facts and a new trial ordered. None of the persons at the scene of the crime identified this defendant. The only evidence offered by way of corroboration of the testimony of accomplices consisted of: (a) Proof of the fact that, under an assumed name and after having been warned to keep away from Nassau county, the defendant visited Engenito, an alleged accomplice, in the county jail six or seven times; (b) the fact that the testimony of the defendant and the proof of the alleged alibi were false; and (e) the fact that two of the accomplices concerned in the commission of the crime having been positively identified, the third man was described by those present as shorter and slighter in build than Eranzene, one of the accomplices, which description, it is urged, fits the defendant Orlandino. All of this proof, taken together, is not, in our opinion, such other evidence as tends to connect the defendant with the commission of the crime. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.